Mr. Joe Hardegree Prosecuting Attorney 507 Hickory Street Mena, AR  71953
Dear Prosecutor Hardegree:
This letter is written in response to your request for an opinion concerning Ark. Stat. Ann. 12-1722 (Cumm. Supp. 1985).  Your specific question is whether this statute allows a sheriff to charge $15.00 for the service of a summons, capias, scire facias, attachment, writ of garnishment, writ of injunction or subpoena and charge an additional $10.00 for the return of a writ, summons or subpoena.
Ark. Stat. Ann. 12-1722 specifically provides for a fee of $15.00 for serving every summons capias, scire facias, attachment, writ of garnishment, writ of injunction or subpoena.  The Act also specifically allows $10.00 for every return of a writ, summons or subpoena, original or judicial. This section previously allowed a $10.00 fee only for every return of a non est or nulla bona on a writ, summons or subpoena, original or judicial. This was amended by Act 717 of 1983.  The elimination of the phrase "non est" or "nulla bona" indicates an intent on the part of the Legislature to allow a sheriff to charge $10.00 for every return of a summons.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Randel K. Miller.